DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 4, 6, 7, 10-11, 13, 16-25 are pending. 

Response to Arguments 
Applicant's arguments filed on November 18, 2021 have been fully considered but they are not persuasive. 
Re Claims 1, 7, and 13, Applicant made an argument that Banerji does not show or suggest automatically providing a recovery cue because the presentation of functional development activities in Banerji is highly dependent on user interaction and input. 
This argument has been considered but is not persuasive.
Even if a particular training gets started based on user’s selection as described in para. [0261], once the training has started, Banerji discloses that providing one or more recovery cues to the user is automatic upon determination that the one or more real-time neurophysiological data exceeds at least one of the one or more neurophysiologiocal behavioral risk thresholds. 
Banerji disclose a process for adaptively adjusting functional development activity sequence parameters where the particular intensity parameters may remain fixed, non-adjustable, or adjustable within predetermined, programmable, or selectable limits (para. [0281], fig. 13 flow diagram shows), where an extent or degree to which an activity intensity can be increased or decreased can be correlated with a predetermined, programmable, or selectable activity increment or decrement parameter (para. [0286]-[0289], Para. [0284], [0285] discloses steps 1430, 1410 of determining whether an activity intensity is adjustable). Banerji further discloses that steps 1412, 1440 of initiating or 
Applicant’s argument that the previously cited references do not disclose “an interactive automated chat” has been considered but is moot because of the new grounds of rejection necessitated by amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10, 13, 16, 18-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2014/0200432), hereinafter “Banerji”, in view of Owens et al. (US 2010/0009324), hereinafter “Owens”, and Li (CN 106214163B - Please refer to the copy of English translation provided). 
Re Claims 1, 23, 24, and 25, Banerji discloses a computer-implemented method (para. [0085] discloses program instruction sets directed to performing particular unified neurological-physiological rehabilitation and/or functional development operations), comprising the steps of: 
measuring one or more baselines of neurophysioglocial data of a user with one or more sensors (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain 
calibrating one or more neurophysiological behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of neurophysiological data of the user (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters. A set of reference mind state parameters can include one or more EEG signal amplitude threshold parameters, one or more EEG signal frequency ratio threshold parameters, and/or one or more EEG signal power component threshold parameters); 
collecting one or more real-time neurophysiological data of the user with the one or more sensors (para. [0069] discloses monitoring or recording a subject’s mind signals and body signals in real time, [0092] discloses that mind state indicators can represent aspects of a subject's mental state at particular times (e.g., on a real time, near-real time, or periodic basis), and body state indicators can correspondingly represent aspects of the subject's body state at particular times, para. [0005]); 
upon determination that the one or more real-time neurophysiological data exceeds at least one of the one or more neurophysiological behavioral risk thresholds of the user, automatically providing one or more recovery cues to a device of the user for presentment to the user in real-time (para. [0101], [0102] discloses during the course of the subject's engagement in functional development activity sequences, the subject is presented with biofeedback that can convey whether the level or intensity of a given mind state indicator exceeds, approximately equals, or is less than a corresponding reference mind state parameter; para. [0066], [0067] discloses that biofeedback is provided to 1400 for adaptively adjusting functional development activity sequence parameters; para. [0061], [0062] discloses systems and processes configured for providing mind state and body state biofeedback after generating mind state indicators and body state indicators; para. [0281], fig. 13 flow diagram also shows a process for adaptively adjusting functional development activity sequence parameters where the particular intensity parameters may remain fixed, non-adjustable, or adjustable within predetermined, programmable, or selectable limits, which reads on “automatically providing one or more recovery cues in real-time”. More evidence is provided as follows: Para. [0284], [0285] discloses steps 1430, 1410 of determining whether an activity intensity is adjustable; para. [0286]-[0289] discloses that an extent or degree to which an activity intensity can be increased or decreased can be correlated with a predetermined, programmable, or selectable activity increment or decrement parameter; para. [0284], [0285] discloses steps 1412, 1440 of initiating or continuing the presentation of activity sequence following steps 1410, 1430; para. [0078] also discloses system has program instructions that facilitate and enable functional development processes); 
measuring a response of the user to presentment of the one or more recovery cues (para. [0005], para. [0282], fig. 13 discloses a first process portion 1402 involves determining whether the subject's mind state is conducive or aligned with respect to activity or task performance, leaning, and/or developmental objectives, for instance, by determining whether one or more mind state alignment indicators MA(t) satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values (e.g., MA threshold values) A second process portion 1404 involves determining whether the subject's body state BA(t) is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives, such as by determining whether one or more body state alignment indicators satisfy corresponding body state A threshold values); [0281], [0282], fig 13 discloses presenting functional development activity sequence and looping back to mind state alignment determination); and 
based on the response of the user, modifying an exposure frequency of the one or more recovery cues (para. [0285] discloses a process portion 1430, 1410 involving determining whether an activity intensity is adjustable, a process portion 1444 involving decreasing an activity intensity level, and para. [0284] discloses a process portion 1424 involving increasing an activity intensity – all these adjustment of increasing/decreasing reads on “modifying an exposure frequency of the one or more recovery cues”).  
Banerji discloses facilitating or effectuating the enhanced rehabilitation or development of abilities in subjects experiencing psychological, mental, or cognitive dysfunction and/or psychiatric, affective, or emotional dysfunction, such as depression, PTSD, addition, or dependency disorder, anxiety disorder, ADHD, etc. (para. [0072]). Banerji uses mind state indicators including EEG based signal that measures mental activity corresponding to some or each of a level of stress, or anxiety, a level of relaxation, and a level of mental attention or focus (para. [0114]). 
Banerji discloses presenting a relaxation sequence or routine that guides the subject toward a relaxed, at-rest, or baseline mind state (para. [0101]). The subject is instructed to follow exercises to attain or maintain a relaxed yet alert mind state (para. [0202], [0210]). Banerji discloses that mind state training routines includes presenting one or more of an audio and/or visual mental relaxation routine; music, sound, or rhythm therapy; and binaural audio signals to the subject in a manner that is expected to increase a likelihood that the subject’s neural firing patterns give rise to EEG measures or signal levels that can result in the subject’s realization of or return to mind state alignment (para. [0294], [0296], [0306], [0317]-[0322]; para. [0062], functional development activity sequence). 
relapse-inducing situation and providing one or more recovery cues during the real-time relapse-inducing situation. Banerji is also silent regarding, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation, wherein the prior relapse-inducing situation is associated with substance use, wherein the one or more recovery cues have personal meaning to the user, and wherein the one or more recovery cues were selected by the user before the user was subjected to the prior relapse-inducing situation. Banerji is also silent regarding the one or more recovery cues comprise an interactive automated chat.
However, Owens discloses method and device for post clinical treatment of dependency relapses (title). Owens discloses the device and method used to bridge the transition from the rehabilitation center back to outside life and thus bring the best part of the treatment environment into the present (para. [0035]), and thereby teaches generating a relapse situation at rehabilitation center, teaching subject patient to identify addictive cues, exposing patient to perceptible treatment stimuli to treat dependency relapse, teaching patient to achieve a mental state of relaxation and clarity in the presence of the addicting cues while collecting one or more real-time neurophysiological data of the user, and identifying particularly effective treatment stimuli (fig. 2a, para. [0039]-[0041], para. [0027] discloses relapse prevention using neurofeedback (RPNF) and rEEG.). Patient then repeatedly rehearses attaining the mental state until trained in the presence of the addicting cues to induce a state of relaxation or to counter the addicting cues (para. [0040], the patient may be taught 206 how to create a mental state of relaxation, clarity, anti-boredom and/or anti-anxiety in the presence of the addicting cues. The patient is contemporaneously subjected to rEEG, brain sensors at 207, and other sensing devices and methods with the goal of identifying the stimuli most effective to treat the condition, relapse-inducing situation and providing one or more recovery cues during the real-time relapse-inducing situation” and “prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation”. 
Owens further discloses that the prior relapse-inducing situation is associated with substance use (para. [0035], Relapse often stems from a change in environment from the safety of a rehabilitation clinic to a real-world environment which may be generally unsafe considering the patient's inability to cope with stress or exposure to family members' substance abuse. When relapse occurs, the patient must return to the rehabilitation center for treatment. It is an object of the present invention to bridge the transition from the rehabilitation center back to outside life and thus bring the best part of the treatment environment into the present.; para. [0044], selected recording to encourage against attempted substance abuse; para. [0022], para. [0039], addictive cues can be the viewing of certain addicting objects, or hearing certain sounds, or may arise from interpersonal interaction or relationships, and can also manifest from anxiety, fear, use of drugs, loneliness, or boredom). 
Owen further discloses that the one or more recovery cues have personal meaning to the user (para. [0035], When tempted, the patient will access the recorded information to recover a soothing stimuli intended to address the temptation. This may be the voice of the therapist wishing the patient well, reminder of the prior treatment learning at the institution; para. [0044], The stimuli, now in the form of perceptible signals, include but are not limited to selected recorded portions of admission interviews, therapy sessions, the voice of therapist wishing the patient well, selected reminders of the 
Owen further discloses that the one or more recovery cues were selected by the user before the user was subjected to the prior relapse-inducing situation (para. [0041], The recordable signals may take the form of audio such as a voice, music or other sound, or image or video, or any combination thereof. The voice may be that of a therapist or any other voice which is effective in treating the patient, such as that from a portion of a particularly effective therapy session or interview of the patient. Para. [0044], selected recorded portions of admission interviews, therapy sessions, the voice of therapist wishing the patient well, selected reminders of the lessons learned during rehabilitation to practice at home, selected recordings to encourage against attempted substance abuse, therapist voice message to induce a trans-like feeling or assist in regulating breathing and muscle relaxation, segments of the exit interview, and recorded peer good wishes; para. [0039], personal data and information is taken from the patient at an admission interview.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji, by collecting one or more real-time neurophysiological data of the user with the one or more sensors while the user is experiencing a real-time relapse-inducing situation and providing one or more recovery cues to a device of the user for presentment to the user during the real-time relapse inducing situation, wherein, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation, wherein the prior relapse-inducing situation is associated with 
Owens is silent regarding the one or more recovery cues comprising an interactive automated chat. 
Li discloses an artificial psychological coaching device for postoperative rehabilitation comprising an image acquisition module, a main controller module, a behavioral interaction module and a voice interaction module (abstract). Li discloses image acquisition module acquiring facial expression images of a patient and the main controller module determining the current emotional state of the patient according to the received facial expression image and controlling the voice interaction module and the behavior interaction module to respectively perform behavior interaction and voice interaction with the patient if the current emotional state of the patient is inconsistent with the expected emotion state until the emotional state of the patient reaches the expected emotion state (abstract). Li discloses that the coaching device is an intelligent service robots (abstract). Li discloses that the device is based on psychological theory and adopts dynamic emotion regulation and control measures (e.g., voice interaction and behavior interaction) to guide the emotional state of the patient to transfer to a more positive state, thereby achieving a good psychological counseling effect (page 4). Li discloses that the voice interaction comprises speech recognition and speech synthesis; wherein the speech recognition comprises: the post-operation psychological counseling device is controlled by voice, and the post-operation psychological counseling device has the functions of conversation and communication with a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji as modified by Owens, by adding an interactive automated chat to the one or more recovery cues, as taught by Li, for the purpose of guiding the emotional state of the patient to transfer to a more positive state, thereby achieving a good psychological counseling effect (page 4). 
Re Claim 19, Banerji further discloses after presentment of the one or more recovery cues to the user, collecting second neurophysiological data (fig. 13 and para. [0281]-[0284] shows that after adjustment/presentation of functional development activity sequence, the process flow loops back to a first process portion 1402 that determines whether the subject’s mind state is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives by determining whether one or more mind state alignment indicators satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values. A second process portion 1404 also determines body state alignment once process portion 1402 is satisfied; para. [0119] shows collecting biobehavioral data for mind state alignment during functional development activity, para. [0131] shows collecting biobehavioral data for body state alignment during functional development activity; para. [0115] discloses that delta-to-alpha ratio is e.g., delta band power relative to alpha band power and is EEG based mind state indicators, which reads on neurophysiological data; para. [0114], Banerji uses mind state indicators including EEG based signal that measures mental activity corresponding to some or each of a level of stress, or anxiety, a level of relaxation, and a level of mental attention or focus); and

For the claim interpretation of Claims 19, 20, and 21, Examiner notes that in para. [0039] of the instant specification, determining efficacy of the one or more recovery cues is described in the context of comparing the collected biobehavioral data to “at least one of the one or more behavioral risk thresholds”, “e.g., to determine whether the recovery cue reduces the heart rate variability of the user below the predetermined threshold value”. Based on the disclosure of the instant application, “the efficacy” and “a predetermined efficacy threshold” have been interpreted such that if “the one or more recovery cues” brings “one or more real-time biobehavioral data of the user” below “at least one of the one or more behavioral risk thresholds of the user”, then such combination of recovery cues is considered “acceptable” in terms of “efficacy” and “a predetermined efficacy threshold”. If “the one or more recovery cues” does not bring “one or more real-time biobehavioral data of the user” below “at least one of the one or more behavioral risk thresholds of the user”, then such combination of recovery cues is considered “unacceptable” in terms of “efficacy” and “a predetermined efficacy threshold”. 
Re Claim 20, Banerji discloses that, upon determination that the efficacy meets a predetermined efficacy threshold, prioritizing the one or more recovery cues for future presentment to the user (para. [0284], fig. 13 discloses that in the event that the subject’s mind state and body state are each aligned 
Re Claim 21, Banerji discloses that, upon determination that the efficacy does not meet a predetermined efficacy threshold, removing the one or more recovery cues from the device of the user (para. [0285], fig. 13 discloses that in the event that one or both of the subject’s mind state and body state are not aligned with activity or task performance and/or learning, which has been interpreted to have not met the efficacy, if an activity intensity is adjustable, process 1444 decreases activity intensity sequence intensity, which is adjustment parameter subtracted from the existing activity intensity as described in para. [0286]-[0288]).   
Re Claim 4, Banerji discloses that the user suffers from a disease or disorder selected from a list comprising: addiction disorders, substance addiction, depression, post-traumatic stress disorder, anxiety disorders, phobias, and behavioral regulation disorders (para. [0072]).  
Re Claim 6, Banerji discloses that the device of the user is selected from a list comprising: desktop computer, laptop computer, tablet computer, smartphone, smartwatch, wearable electronic device (para. [0062], [0079]).  

 	Re Claim 7, Banerji discloses a non-transitory, computer-readable medium comprising instructions that, when executed by a computer, cause the computer to (para. [0085] discloses program instruction sets directed to performing particular unified neurological-physiological rehabilitation and/or functional development operations): 

calibrate one or more neurophysiological behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of neurophysiological data of the user (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters A set of reference mind state parameters can include one or more EEG signal amplitude threshold parameters, one or more EEG signal frequency ratio threshold parameters, and/or one or more EEG signal power component threshold parameters); 
collect one or more real-time neurophysiological data of the user with the one or more sensors (para. [0069] discloses monitoring or recording a subject’s mind signals and body signals in real time, [0092] discloses that mind state indicators can represent aspects of a subject's mental state at particular times (e.g., on a real time, near-real time, or periodic basis), and body state indicators can correspondingly represent aspects of the subject's body state at particular times, para. [0005]); 
upon determination that the one or more real-time neurophysiological data exceeds at least one of the one or more neurophysiological behavioral risk thresholds of the user, automatically provide one or more recovery cues to an electronic computing device of the user for presentment to the user in real-time (para. [0101], [0102] discloses during the course of the subject's engagement in functional 1400 for adaptively adjusting functional development activity sequence parameters; para. [0061], [0062] discloses systems and processes configured for providing mind state and body state biofeedback after generating mind state indicators and body state indicators; para. [0281], fig. 13 flow diagram also shows a process for adaptively adjusting functional development activity sequence parameters where the particular intensity parameters may remain fixed, non-adjustable, or adjustable within predetermined, programmable, or selectable limits, which reads on “automatically providing one or more recovery cues in real-time”. More evidence is provided as follows: Para. [0284], [0285] discloses steps 1430, 1410 of determining whether an activity intensity is adjustable; para. [0286]-[0289] discloses that an extent or degree to which an activity intensity can be increased or decreased can be correlated with a predetermined, programmable, or selectable activity increment or decrement parameter; para. [0284], [0285] discloses steps 1412, 1440 of initiating or continuing the presentation of activity sequence following the steps 1410, 1430; para. [0078] also discloses system has program instructions that facilitate and enable functional development processes), 
measure a response of the user to presentment of the one or more recovery cues on the electronic computing device (para. [0005], para. [0282], fig. 13 discloses a first process portion 1402 involves determining whether the subject's mind state is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives, for instance, by determining whether one or more mind state alignment indicators MA(t) satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values (e.g., A threshold values) A second process portion 1404 involves determining whether the subject's body state BA(t) is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives, such as by determining whether one or more body state alignment indicators satisfy corresponding body state alignment criteria, such as meeting or exceeding threshold or minimum body state alignment indicator values (e.g., BA threshold values); [0281], [0282], fig 13 discloses presenting functional development activity sequence and looping back to mind state alignment determination)); and 
based on the response of the user, modify an exposure frequency of the one or more recovery cues (para. [0285] discloses a process portion 1430, 1410 involving determining whether an activity intensity is adjustable, a process portion 1444 involving decreasing an activity intensity level, and para. [0284] discloses a process portion 1424 involving increasing an activity intensity – all these adjustment of increasing/decreasing reads on “modifying an exposure frequency of the one or more recovery cues”).  
Banerji discloses facilitating or effectuating the enhanced rehabilitation or development of abilities in subjects experiencing psychological, mental, or cognitive dysfunction and/or psychiatric, affective, or emotional dysfunction, such as depression, PTSD, addition, or dependency disorder, anxiety disorder, ADHD, etc. (para. [0072]). Banerji uses mind state indicators including EEG based signal that measures mental activity corresponding to some or each of a level of stress, or anxiety, a level of relaxation, and a level of mental attention or focus (para. [0114]). 
Banerji discloses presenting a relaxation sequence or routine that guides the subject toward a relaxed, at-rest, or baseline mind state (para. [0101]). The subject is instructed to follow exercises to attain or maintain a relaxed yet alert mind state (para. [0202], [0210]). Banerji discloses that mind state training routines includes presenting one or more of an audio and/or visual mental relaxation routine; music, sound, or rhythm therapy; and binaural audio signals to the subject in a manner that is expected 
Banerji is silent regarding collecting one or more real-time neurophysiological data of the user while the user is experiencing a real-time relapse-inducing situation and providing one or more recovery cues during the real-time relapse-inducing situation. Banerji is also silent regarding, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation. Banerji is also silent regarding the one or more recovery cues comprise an interactive automated chat.
However, Owens discloses method and device for post clinical treatment of dependency relapses (title). Owens discloses the device and method used to bridge the transition from the rehabilitation center back to outside life and thus bring the best part of the treatment environment into the present (para. [0035]), and thereby teaches generating a relapse situation at rehabilitation center, teaching subject patient to identify addictive cues, exposing patient to perceptible treatment stimuli to treat dependency relapse, teaching patient to achieve a mental state of relaxation and clarity in the presence of the addicting cues while collecting one or more real-time biobehavioral data of the user, and identifying particularly effective treatment stimuli (fig. 2a, para. [0039]-[0041], para. [0027] discloses relapse prevention using neurofeedback (RPNF) and rEEG.). Patient then repeatedly rehearses attaining the mental state until trained in the presence of the addicting cues to induce a state of relaxation or to counter the addicting cues (para. [0040], the patient may be taught 206 how to create a mental state of relaxation, clarity, anti-boredom and/or anti-anxiety in the presence of the addicting cues. The patient is contemporaneously subjected to rEEG, brain sensors at 207, and other sensing devices and methods with the goal of identifying the stimuli most effective to treat the condition, relapse-inducing situation and providing one or more recovery cues during the real-time relapse-inducing situation” and “prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation”. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji, by configuring the computer to collect one or more real-time neurophysiological data of the user with the one or more sensors while the user is experiencing a real-time relapse-inducing situation and provide one or more recovery cues to a device of the user for presentment to the user during the real-time relapse inducing situation, wherein, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior biobehavioral data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation, as taught by Owens, for the purpose of treatment of dependency relapse, teaching subject patient to identify addictive cues, exposing patient to perceptible treatment stimuli to treat dependency relapse, teaching patient to achieve a mental state of relaxation and clarity in the presence of the addicting cues, and identifying particularly effective treatment stimuli (fig. 2a, para. [0039]-[0041]). 
  Owens is silent regarding the one or more recovery cues comprising an interactive automated chat. 
Li discloses an artificial psychological coaching device for postoperative rehabilitation comprising an image acquisition module, a main controller module, a behavioral interaction module and 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji as modified by Owens, by adding an interactive automated chat to the one or more recovery cues, as taught by Li, for the purpose of guiding the emotional state of the patient to transfer to a more positive state, thereby achieving a good psychological counseling effect (page 4).
Re Claim 10, Banerji discloses that the user suffers from a disease or disorder selected from a list comprising: addiction disorders, substance addiction, depression, post-traumatic stress disorder, anxiety disorders, phobias, and behavioral regulation disorders (para. [0072]).    
Re Claim 13, Banerji discloses a system (para. [0079], system 10, fig. 1) comprising: 
one or more sensors (para. [0080], [0081], mind signal capture devices 100, body signal capture devices 200, signal acquisition unit 20, fig. 1); 
one or more electronic computing devices (para. [0079], external or remote systems or devices 84 (e.g., a mobile telephone, a tablet computer, or an electronic game appliance), fig. 1); and 
a server (para. [0079], remote system interfaces 50, networked computing infrastructure 90, fig. 1), wherein the server comprises: 
one or more processors (para. [0084], processing unit 30, fig. 1), and 
a memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to (para. [0085], data storage unit 40, memory 700, fig. 1): 
measure one or more baselines of neurophysiological data of a user with the one or more sensors (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters, para. [0006], [0013] discloses baseline or at rest brain wave and discloses delta-to-alpha measure; para. [0115] discloses that delta-to-alpha ratio is e.g., delta band power relative to alpha band power and is EEG based mind state indicators, which reads on neurophysiological data); Page 4 of 10Serial No.: 16/376,281 Response Dated: November 23, 2020 Reply to Office Action of August 21, 2020 
calibrate one or more neurophysiological behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of neurophysiological biobehavioral data of the user (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain 
measure one or more real-time neurophysiological data of the user with the one or more sensors (para. [0069] discloses monitoring or recording a subject’s mind signals and body signals in real time, [0092] discloses that mind state indicators can represent aspects of a subject's mental state at particular times (e.g., on a real time, near-real time, or periodic basis), and body state indicators can correspondingly represent aspects of the subject's body state at particular times, para. [0005]); 
upon determination that the one or more real-time neurophysiological data exceeds at least one of the one or more neurophysiological behavioral risk thresholds of the user, automatically and in real-time provide one or more recovery cues to an electronic computing device of the one or more electronic computing devices of the user (para. [0102] discloses during the course of the subject's engagement in functional development activity sequences, the subject is presented with biofeedback that can convey whether the level or intensity of a given mind state indicator exceeds, approximately equals, or is less than a corresponding reference mind state parameter; para. [0066], [0067] discloses that biofeedback is provided to automatically facilitate the re-alignment of a subject’s mind state and/or body state relative to respective target mind state parameters and/or target body state parameters; para. [0281], fig. 13 discloses a flow diagram of a process 1400 for adaptively adjusting functional development activity sequence parameters; para. [0061], [0062] discloses systems and 
measure a response of the user to presentment of the one or more recovery cues on the one or more electronic computing devices of the user (para. [0005], para. [0282], fig. 13 discloses a first process portion 1402 involves determining whether the subject's mind state is conducive or aligned with respect to activity or task performance, leaning, and/or developmental objectives, for instance, by determining whether one or more mind state alignment indicators MA(t) satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values (e.g., MA threshold values) A second process portion 1404 involves determining whether the subject's body state BA(t) is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives, such as by determining whether one or more body state alignment indicators satisfy corresponding body state alignment criteria, such as meeting or exceeding threshold or minimum A threshold values); [0281], [0282], fig 13 discloses presenting functional development activity sequence and looping back to mind state alignment determination); and 
based on the response of the user, modify an exposure frequency of the one or more recovery cues (para. [0285] discloses a process portion 1430, 1410 involving determining whether an activity intensity is adjustable, a process portion 1444 involving decreasing an activity intensity level, and para. [0284] discloses a process portion 1424 involving increasing an activity intensity – all these adjustment of increasing/decreasing reads on “modifying an exposure frequency of the one or more recovery cues”).  
Banerji discloses facilitating or effectuating the enhanced rehabilitation or development of abilities in subjects experiencing psychological, mental, or cognitive dysfunction and/or psychiatric, affective, or emotional dysfunction, such as depression, PTSD, addition, or dependency disorder, anxiety disorder, ADHD, etc. (para. [0072]). Banerji uses mind state indicators including EEG based signal that measures mental activity corresponding to some or each of a level of stress, or anxiety, a level of relaxation, and a level of mental attention or focus (para. [0114]). 
Banerji discloses presenting a relaxation sequence or routine that guides the subject toward a relaxed, at-rest, or baseline mind state (para. [0101]). The subject is instructed to follow exercises to attain or maintain a relaxed yet alert mind state (para. [0202], [0210]). Banerji discloses that mind state training routines includes presenting one or more of an audio and/or visual mental relaxation routine; music, sound, or rhythm therapy; and binaural audio signals to the subject in a manner that is expected to increase a likelihood that the subject’s neural firing patterns give rise to EEG measures or signal levels that can result in the subject’s realization of or return to mind state alignment (para. [0294], [0296], [0306], [0317]-[0322]). 
relapse-inducing situation and providing one or more recovery cues during the real-time relapse-inducing situation. Banerji is also silent regarding, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation. Banerji is also silent regarding the one or more recovery cues comprise an interactive automated chat.
However, Owens discloses method and device for post clinical treatment of dependency relapses (title). Owens discloses the device and method used to bridge the transition from the rehabilitation center back to outside life and thus bring the best part of the treatment environment into the present (para. [0035]), and thereby teaches generating a relapse situation at rehabilitation center, teaching subject patient to identify addictive cues, exposing patient to perceptible treatment stimuli to treat dependency relapse, teaching patient to achieve a mental state of relaxation and clarity in the presence of the addicting cues while collecting one or more real-time biobehavioral data of the user, and identifying particularly effective treatment stimuli (fig. 2a, para. [0039]-[0041], para. [0027] discloses relapse prevention using neurofeedback (RPNF) and rEEG.). Patient then repeatedly rehearses attaining the mental state until trained in the presence of the addicting cues to induce a state of relaxation or to counter the addicting cues (para. [0040], the patient may be taught 206 how to create a mental state of relaxation, clarity, anti-boredom and/or anti-anxiety in the presence of the addicting cues. The patient is contemporaneously subjected to rEEG, brain sensors at 207, and other sensing devices and methods with the goal of identifying the stimuli most effective to treat the condition, [0036], fig. 2b). The effective treatment stimuli are recorded and stored for future treatment, where the patient is instructed to continue training in a real environment outside rehab center (para. [0041]-[0042], fig. 2b). This disclosure of Owen reads on “collecting one or more real-time neurophysiological relapse-inducing situation and providing one or more recovery cues during the real-time relapse-inducing situation” and “prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation”. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji, by configuring the processor to measure one or more real-time neurophysiological data of the user with the one or more sensors while the user is experiencing a real-time relapse-inducing situation and provide one or more recovery cues to a device of the user during the real-time relapse inducing situation, wherein, prior to being provided to the device of the user, the one or more recovery cues were determined to demonstrate efficacy in reducing prior neurophysiological data of the user below the one or more neurophysiological behavioral risk thresholds while the user was being subjected to a prior relapse-inducing situation, as taught by Owens, for the purpose of treatment of dependency relapse, teaching subject patient to identify addictive cues, exposing patient to perceptible treatment stimuli to treat dependency relapse, teaching patient to achieve a mental state of relaxation and clarity in the presence of the addicting cues, and identifying particularly effective treatment stimuli (fig. 2a, para. [0039]-[0041]). 
 Owens is silent regarding the one or more recovery cues comprising an interactive automated chat. 
Li discloses an artificial psychological coaching device for postoperative rehabilitation comprising an image acquisition module, a main controller module, a behavioral interaction module and a voice interaction module (abstract). Li discloses image acquisition module acquiring facial expression images of a patient and the main controller module determining the current emotional state of the patient according to the received facial expression image and controlling the voice interaction module 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji as modified by Owens, by adding an interactive automated chat to the one or more recovery cues, as taught by Li, for the purpose of guiding the emotional state of the patient to transfer to a more positive state, thereby achieving a good psychological counseling effect (page 4).
Re Claim 16, Banerji discloses that the user suffers from a disease or disorder selected from a list comprising: addiction disorders, substance addiction, depression, post-traumatic stress disorder, anxiety disorders, phobias, and behavioral regulation disorders (para. [0072]).  
Re Claim 18, Banerji discloses that the electronic computing device of the user is selected from the list comprising: desktop computer, laptop computer, tablet computer, smartphone, smartwatch, wearable electronic device (para. [0062], [0079]).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2014/0200432), hereinafter “Banerji”, as modified by Owens et al. (US 2010/0009324), hereinafter “Owens”, and Li (CN 106214163B - Please refer to the copy of English translation provided), and further in view of Orbach (US 2008/0214903).
Re Claims 11 and 17, Banerji discloses the claimed invention substantially as set forth in claims 7 and 13. 
	Banerji discloses using virtual reality scenarios as functional development activity sequence that involves subject engagement in tasks or activities that are relevant to the development, normalization, or restoration of subject function (para. [0172]). 
Banerji, Owens, and Li are silent regarding the steps of measuring the one or more baseline neurophysiological data of the user with one or more sensors and calibrating the one or more neurophysiological risk thresholds of the user using the one or more sensors being performed in a virtual reality environment. 
	However, Orbach discloses a system and method for monitoring one or more physiological parameters of a user and teaches the steps of measuring the one or more baseline physiological data of the user with one or more sensors and calibrating the one or more behavioral risk thresholds of the user using the one or more sensors are performed in a virtual reality environment (para. [0202], [0203]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji as modified by Owens and Li, by performing the steps of measuring the one or more baseline neurophysiological data of the user with one or more sensors and calibrating the one or more neurophysiological behavioral risk thresholds of the user using the one or more sensors in a virtual reality environment, as taught by Orbach, for the purpose of . 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, March 9, 2022Examiner, Art Unit 3792     

/JONATHAN T KUO/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
                                                                                                                                                                                                        


/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792